The opinion of the Court was delivered by
Wright, A. J.
On the 3d day of June, 1861, the respondent executed a promissory note for the sum of three hundred and ninety-six dollars and eighty-eight cents to Gower, Cox, Markley & Co., payable one day after date.
In December of the same year, the said note was assigned to appellant by Gower, Cox, Markley & Co. Action was commenced on the 29th day of December, 1871, for the recovery of the amount of the said note and interest thereon, by service of summons and complaint on respondent. Respondent answered, and appellant moved to strike out the answer as frivolous.
On the 15th day of May, 1872, the case was heard by the Judge at Chambers. The answer of the respondent was stricken out as frivolous, and the appellant authorized to enter up judgment for three hundred and fifty dollars and fifty cents, together with costs. From this order an appeal is taken to this Court to set it aside, that judgment may be entered for the whole amount due on the said note.
This Court has held in several cases that neither the Ordinance of the Convention of 1865, nor the Act of the General Assembly entitled “An Act to determine the value of contracts made in Confederate States notes or their equivalent,” is applicable, or can be applied to any contract, unless it first be shown that such contract *310was made with reference to such currency or its equivalent. — Neely vs. McFadden, 2 S. C., 169 ; Harmon vs. Wallace, Ib., 208 ; Earle vs. Harrison, Ib., 432 ; Detheridge vs. Earle, 3 S. C., 396.
In this case, it was not claimed or attempted to be shown that the note in question was made with reference to Confederate States notes or their equivalent.
The order must be set aside, and the case remanded for a new trial.
Moses, C. J., and Willard, A. J., concurred.